 

Case 20-10343-LSS Doc 5649 Filed 07/21/21 Page 1of1

FILED

 

July 14, 2021

Justice Lauri Selber Silverstein
Judge

BSA Bankruptcy Case

824 Market Street, 6th Floor

Wilmington, Delaware 19801

Dear Sir or Madam:
About my questionable experiences as While in Boy Scouts

I was not going to write a letter to you because I am tired of bringing up the past, | thought I had
pretty well settled the past. Then I received a e-mail from AIS last Friday stating some Traits
caused by the abuse. This includes anxiety, depression, substance abuse, addiction,
embarrassment, fear, sleep disturbances, self destructive behavior, guilt, grief, hostility, humiliation,
anger, isolation, sexual addiction, low self esteem and self image, bitterness, suicide attempts,
distrust of figures of authority, ECT. Received treatment for alcoholism ECT. When I read all this I
thought to my self this is a story of my life. I started crying until | was completely emotionally and
physically exhausted. | am glad to see AIS is doing something to stop this abuse. All this made me
want to write you a letter. Hopefully it will help to stop somebody else t 0 go through this.

Please contact me if you have any questions or need additional information. An e-mail can be sent
a

Sincerely,

 

This is a RocketLawyer.com document.

Page | of |
